Case 1:20-cr-00499-LTS Document 37 Filed 06/02/21 Page 1of1
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

June 2, 2021
BY ECF

The Honorable Laura Taylor Swain

Chief United States District Judge
Southern District of New York MEMO ENDORSED

500 Pearl Street
New York, New York 10007

 

Re: United States v. Keith Halliburton & Jeremiah Young, 20 Cr. 499 (LTS)
Dear Chief Judge Swain:

The Government writes with the consent of the defendants to request a two-week
adjournment of the upcoming June 14, 2021 status conference in this matter. The parties are
currently in the final stages of discussions regarding possible pretrial dispositions and expect those
discussions to be complete by the end of the month. The Government intends to request a pretrial
motions schedule and trial date in the event dispositions are not reached by that time. Adjourning
the status conference for two additional weeks will permit the parties to conclude their discussions
so that a concrete update can be provided to the Court at the next conference.

The Government also requests the exclusion of time under the Speedy Trial Act from
today’s date until the adjourn date selected by the Court. The ends of justice served by such a
continuance outweigh the best interests of the public and the defendants in a speedy trial because
the continuance is designed to permit the parties to continue their discussions regarding a potential
pretrial resolution of this matter, and to reflect the limited availability of jury trials in this District
in light of the COVID-19 pandemic. The defendants consent to the requested exclusion.

The foregoing adjournment and exclusion requests are

granted, for the reasons stated above. The conference is Respectfully submitted,
adjourned to June 28, 2021, at noon. The Court finds pursuant

to 18 U.S.C. § 3161(h)(7)(A) that the ends of justice served AUDREY STRAUSS
by an exclusion of the time from today's date through June 28, United States Attorney

2021, outweigh the best interests of the public and the

defendants in a speedy trial for the reasons stated above. No

conference date, time or modality can be confirmed before the

end of the preceding week, so counsel are requested to keep by:

their calendars open between the hours of 9 a m. and 1 p.m. Ked ar S. Bhatia

on June 28, 2021, until further notice. DE# 37 resolved. .
Jacob R. Fiddelman

SO ORDERED. Assistant United States Attorneys

Dated: June 2, 2021 (212) 637-2465/1024
/s/ Laura Taylor Swain, Chief U.S.D.J.

ce: Defense counsel (by ECF)
